Citation Nr: 0327938	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than April 11, 2001, 
for an award of service connection for right ear hearing loss 
and right ear tinnitus.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision by 
the Chicago, Illinois, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In May 2003 the veteran appeared 
and testified at a personal hearing before the undersigned at 
the RO.

At his May 2003 Board hearing, the veteran raised the issue 
of entitlement to service connection for a scar disability.  
This matter is referred to the RO for appropriate action.


REMAND

The Board must address the Veteran's Claims Assistance Act of 
2000 (VCAA) that became law in November 2000.  The VCAA 
provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir 2003).

The Board here observes that a review of the claims file 
reveals that the veteran has not been properly notified of 
the provisions of the VCAA (especially as required by 
Quartuccio).  Therefore, it is apparent that the Board must 
remand this issue to ensure that the veteran is properly 
notified of the VCAA and to determine whether all evidence 
needed to consider this claim has been obtained.  The veteran 
should be informed that notwithstanding any information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation, based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The veteran was granted service connection for right ear 
hearing loss and right ear tinnitus in a September 2001 
rating decision; the grants were made effective April 11, 
2001, the date of the receipt of the veteran's claim.  The 
veteran essentially seeks an effective date for the day 
following his separation from service.

During his May 2003 Board hearing the veteran indicated that 
he had sought treatment for his hearing problems from private 
health care providers three years following his separation 
from service.  While such records may arguably be relevant to 
the assignment of the disability level for the veteran's 
hearing loss and tinnitus disabilities, the records are not 
relevant to the issue on appeal, and the Board finds that no 
useful purpose would be served in obtaining them.  In this 
regard, the Board notes that even if such records (private 
records) could constitute an informal claim, the Board 
observes that the date the records are received by VA is 
accepted as the date of receipt of the informal claim.  38 
C.F.R. § 3.157(b)(2).  As such, the private records discussed 
by the veteran at his May 2003 hearing can not provide a 
basis for granting an earlier effective date in this case.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).  The veteran should also be 
apprised of the VCAA notice obligations 
in accordance with the aforementioned 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                  
_________________________________________________
	John L. Prichard
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




